Case 2:85-cv-04544-DMG-AGR Document 745 Filed 04/06/20 Page 1 of 6 Page ID #:34518




 1   JOSEPH H. HUNT                                 KATELYN MASETTA-ALVAREZ
     Assistant Attorney General                     Trial Attorney
 2   Civil Division                                 Office of Immigration Litigation
 3   SCOTT G. STEWART                               District Court Section
     Deputy Assistant Attorney General              P.O. Box 868, Ben Franklin Station
 4   AUGUST E. FLENTJE                              Washington, D.C. 20044
 5   Special Counsel
     WILLIAM C. PEACHEY
 6   Director, District Court Section
 7   Office of Immigration Litigation
     WILLIAM C. SILVIS
 8   Assistant Director, District Court Section
 9   Office of Immigration Litigation
     SARAH B. FABIAN
10   NICOLE N. MURLEY
11   Senior Litigation Counsel
           Tel: (202) 616-0473
12         Fax: (202) 305-7000
13         Email: Nicole.murley@usdoj.gov

14   Attorneys for Defendants
15
                       UNITED STATES DISTRICT COURT
16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
18   JENNY LISETTE FLORES; et al.,                Case No. CV 85-4544-DMG

19            Plaintiffs,
20                                                Defendants’ Ex Parte Application to
                   v.                             Expand Page Limit;
21
                                                  Memorandum of Points and
22    LORETTA LYNCH, Attorney                     Authorities;
      General of the United States; et al.,
23                                                Declaration;
              Defendants.
24                                                [PROPOSED] Order.
25
26
27
Case 2:85-cv-04544-DMG-AGR Document 745 Filed 04/06/20 Page 2 of 6 Page ID #:34519




 1                Defendants’ Ex Parte Application To Expand Page Limit
 2
 3            Pursuant to Local Rule 7-19, Defendants hereby apply ex parte for an order
 4   from this Court expanding the page limit for Defendants’ Supplemental Response
 5   in Opposition to Plaintiffs’ Request for a Preliminary Injunction by fifteen (15)
 6   pages.
 7            Defendants request this expansion of the page limit for the reasons set forth
 8   in the accompanying memorandum of points and authorities and Declaration.
 9   Counsel for Defendants’ reached out to counsel for Plaintiffs by email on April 6,
10   2020 to request counsel’s position on this request, but have received no response.
11
     ///
12
13
     ///
14
15
     ///
16
17
18
19
20
21
22
23
24
25
26
27
                                                 1
Case 2:85-cv-04544-DMG-AGR Document 745 Filed 04/06/20 Page 3 of 6 Page ID #:34520




 1   DATED:    April 6, 2020    Respectfully submitted,
 2
                                JOSEPH H. HUNT
 3                              Assistant Attorney General
                                Civil Division
 4
                                AUGUST E. FLENTJE
 5                              Special Counsel to the Assistant Attorney General
                                WILLIAM C. PEACHEY
 6
                                Director, District Court Section
 7                              Office of Immigration Litigation
 8                              WILLIAM C. SILVIS
                                Assistant Director, District Court Section
 9                              Office of Immigration Litigation
10                              SARAH B. FABIAN
                                Senior Litigation Counsel
11
12                              /s/ Nicole N. Murley
                                NICOLE N. MURLEY
13                              Senior Litigation Counsel, District Court Section
14                              Office of Immigration Litigation
                                P.O. Box 868, Ben Franklin Station
15                              Washington, D.C. 20044
16                              Tel: (202) 616-0473
                                Fax: (202) 305-7000
17                              Email: Nicole.murley@usdoj.gov
18
                                Attorneys for Defendants
19
20
21
22
23
24
25
26
27
                                         2
Case 2:85-cv-04544-DMG-AGR Document 745 Filed 04/06/20 Page 4 of 6 Page ID #:34521




 1                       Memorandum of Points and Authorities
 2         Defendants respectfully request that the Court expand the page limit for
 3   Defendants’ Supplemental Response in Opposition to Plaintiffs’ Request for a
 4   Preliminary Injunction by fifteen (15) pages. Defendants request this expansion
 5   because of the significant number of evidentiary allegations that Plaintiffs have
 6   submitted against two federal agencies, to which Defendants are seeking to respond.
 7         Because these allegations are varied and involve statements from a large
 8   number of declarants on a variety of issues, and because Plaintiffs’ motion involves
 9   separate claims against two different agencies, Defendants’ responses to Plaintiffs’
10   claims and allegations cannot easily be consolidated or limited. Therefore,
11   Defendants request that the Court grant them an additional fifteen (15) pages in order
12   to more fully respond to Plaintiffs’ claims and allegations. See also Declaration of
13   Nicole N. Murley, attached.
14   ///

15   ///
16
     ///
17
18
19
20
21
22
23
24
25
26
27
                                               3
Case 2:85-cv-04544-DMG-AGR Document 745 Filed 04/06/20 Page 5 of 6 Page ID #:34522




 1   DATED:    April 6, 2020    Respectfully submitted,
 2
                                JOSEPH H. HUNT
 3                              Assistant Attorney General
                                Civil Division
 4
                                AUGUST E. FLENTJE
 5                              Special Counsel to the Assistant Attorney General
                                WILLIAM C. PEACHEY
 6
                                Director, District Court Section
 7                              Office of Immigration Litigation
 8                              WILLIAM C. SILVIS
                                Assistant Director, District Court Section
 9                              Office of Immigration Litigation
10                              SARAH B. FABIAN
                                Senior Litigation Counsel
11
12                              /s/ Nicole N. Murley
                                NICOLE N. MURLEY
13                              Senior Litigation Counsel, District Court Section
14                              Office of Immigration Litigation
                                P.O. Box 868, Ben Franklin Station
15                              Washington, D.C. 20044
16                              Tel: (202) 616-0473
                                Fax: (202) 305-7000
17                              Email: Nicole.murley@usdoj.gov
18
                                Attorneys for Defendants
19
20
21
22
23
24
25
26
27
                                         4
Case 2:85-cv-04544-DMG-AGR Document 745 Filed 04/06/20 Page 6 of 6 Page ID #:34523




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on April 6, 2020, I served the foregoing pleading on all
 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5   system.
 6
                                                  /s/ Nicole N. Murley
 7                                                NICOLE N. MURLEY
 8                                                U.S. Department of Justice
                                                  District Court Section
 9                                                Office of Immigration Litigation
10
                                                  Attorney for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           A
